DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 13-21, in the reply filed on 4/21/2022 is acknowledged.  The election of mCP and 4CzIPN as host material and luminescent material species, respectively, are also acknowledged.  Claims 1-21 are pending, of which claims 1-12 are withdrawn from consideration as being directed to a non-elected invention.  Claims 1-13 are examined herein on the merits for patentability.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following reference, directed to a non-elected species, was cited in the Requirement for Restriction/Election.  It should not be interpreted that a comprehensive search was performed for all non-elected species.

Claim(s) 13, 14 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Int. J. Pharm., 2004, 271, p. 207-214).
Kim discloses microspheres of less than 100 micron comprising a glassy host material, an organic luminescent material containing no heavy element and a surfactant.  For example, PLGA microspheres containing FITC-dextran were prepared using a water-in-oil emulsion including Pluronic L121 as surfactant.  PLGA was in a glassy state under liquid nitrogen temperature (see page 208 and 210).  The average sizes of freeze-dried and vacuum-dried microspheres were 36.3 ± 16.2 and 37.0 ± 13.2 micron in diameter, respectively (page 211).
With regard to claim 13 wherein the luminescent particles are produced by the production method of claim 1, such a limitation appears to be a product by process limitation, see MPEP 2113.  Product-by-process claims are not limited the manipulations of the recited steps, only the structure implied by the steps.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following reference, directed to a non-elected species, was cited in the Information Disclosure Statement.  It should not be interpreted that a comprehensive search was performed for all non-elected species. 

Claim(s) 13, 14, 17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-199751 in view of Kumar (US 2016/0101386).
	JP teaches a fluorescent particle which is a swellable polymer particle that contains an aggregation induced emission molecule and which is used in bio-imaging, and teaches adding water, a non-ionic surfactant, tetraphenylethylene (TPE) and an aggregation induced emission substance such as a rhodamine compound to an aqueous dispersion of polystyrene particles so as to prepare a mixed liquid, then stirring the mixed liquid, and then stirring the mixed liquid so as to produce particles, discloses obtaining a dispersion liquid containing polystyrene particles that contain TPE and a rhodamine compound by repeating a procedure (centrifugal purification and re-dispersion) comprising causing particles in the obtained dispersion liquid of polystyrene particles to sediment by means of a centrifugal purification method, removing the supernatant and adding pure water to re-distribute the particles, and indicates that it was confirmed the obtained particles took up the aggregation induced substance.
	With regard to the limitation wherein the luminescent particles comprise a glassy host, it would have been obvious to one of ordinary skill in the art that the polystyrene matrix taught by JP 2016-199751 would be considered to be a glassy matrix in view of Kumar.  One would have had a reasonable expectation of success in doing so because Kumar teaches that with regard to polymer nanocomposites, for adding strength or stiffness, a glassy polymer (e.g., polystyrene or a polyacetylene) may be used.  Accordingly a polystyrene matrix is considered to be within the scope of a glassy host material as claimed.  
With regard to claim 13 wherein the luminescent particles are produced by the production method of claim 1, such a limitation appears to be a product by process limitation, see MPEP 2113.  Product-by-process claims are not limited the manipulations of the recited steps, only the structure implied by the steps.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
With regard to claim 17, each of TPE and rhodamine have fluorescent properties and at least one may be considered to be within the scope of an assistant dopant.  
With regard to claim 20, with regard to the molar ratio of host material to surfactant, it would have been obvious to optimize the ratio of surfactant with the expectation of having an excess of host material based on the surface area of the particle.  Furthermore, differences in concentration or temperature will generally not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; or In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

Claim(s) 13, 14, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-199751 in view of Kumar (US 2016/0101386), in further view of Wang et al. (Nature, 2014, 4, 4279).
The rejection over JP 2016-199751 in view of Kumar is applied as above.
With regard to claim 19, a derivative of a glycerophospholipid is not taught as the surfactant.
Wang teaches bioimaging systems with cytocompatibility, photostability, red fluorescence, and optical nonlinearity are in great demand. Herein we report such a bioimaging system. Integration of tetraphenylethene (T), triphenylamine (T), and fumaronitrile (F) units yielded adduct TTF with aggregation-induced emission (AIE). Nanodots of the AIE fluorogen with efficient red emission were fabricated by encapsulating TTF with phospholipid. The AIE dots enabled three-dimensional dynamic imaging with high resolution in blood vessels of mouse brain under two-photon excitation (abstract).
Fig. 2a shows the major steps of AIE-dots synthesis. During the mixing of solid lipidic mass and the added water under continuous sonication, the hydrophobic lipid segments of DSPE-mPEG5000 tended to be embedded in the hydrophobic TTF core and the hydrophilic PEG chains of DSPEmPEG5000 extended into the aqueous phase to render the nanodots with water dispersibility and excellent biocompatibility. In our experiments, different samples of AIE-dots aqueous suspension were prepared by mixing different amounts of DSPE-mPEG5000 with the constant amount of TTF (0.25 mg) and constant volume of water (2 mL) added for micellization. The ratio of the weight of TTF to that of TTF and DSPE-mPEG5000 in the feed mixture was defined as TTF feeding ratio. For the preparation of TTF feeding ratio of 5 wt%, 10 wt%, 20 wt%, 30 wt%, 40 wt%, 50 wt%, and 60 wt%, the volume of DSPE-mPEG5000 solutions added was 4.75 mL, 2.25 mL, 1 mL, 0.58 mL, 0.375 mL, 0.25 mL and 0.17 mL, respectively. The amount of TTF molecules in the synthesized AIE-dots aqueous suspension was determined by their optical absorbance. The weight of the AIE-dots was calculated by the weight of TTF plus the weight of DSPE-mPEG5000 molecules added. The loading ratio of TTF in the AIE-dots was calculated by dividing the weight of the TTF in the aqueous suspension by the weight of the AIE-dots. The TTF encapsulation efficiency was calculated by dividing the TTF loading ratio by the TTF feeding ratio (page 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute DSPE-PEG as a functionally equivalent surfactant for fluorescent nanoparticle encapsulation when the teaching of JP 2016-199751 is taken in view of Wang.  Each of JP 2016-199751 are directed aggregation induced fluorescent nanoparticles comprising a surfactant.  One of ordinary skill in the art could have substituted one known surfactant for the other and the result would have been predictable, that is preparation of a fluorescent nanoparticle for bioimaging applications.

Claim(s) 13, 14, 16, 17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-199751 in view of Kumar (US 2016/0101386), in further view of Adhikari et al. (Langmuir, 2009, 25, p. 2402-2406).
The rejection over JP 2016-199751 in view of Kumar is applied as above.
With regard to claim 16, a benzene ring or biphenyl ring substituted by a carbazolyl group is not taught.
Adhikari teaches that susbtituted ethynylphenyl carbazoles (PBM and PPM) form stable fluorescent organic nanoparticles. The emission of the nanoparticles can be reversibly switched on/off in the blue-green and orange-red regions by a change in the ratio of the tetrahydrofuran/water system used in their preparation. The size of the nanoparticles was found to be dependent on the solvent ratio, and the emissions were significantly red-shifted compared to those of dilute solutions of PBM and PPM in tetrahydrofuran. This is attributed to the formation of intermolecular charge transfer complexes in the nanoparticle state.  Fluorescent organic nanoparticles have use 
in third order nonlinear optics, composite and hybrid organic/ inorganic nanoparticles have been developed for applications as sensors and biological detectors. The electronic and optical properties of nanoparticles differ from those of bulk materials because they are structurally distinct and exhibit confinement effects caused by their finite size. Thus, given the diversity of organic compounds, the development of FONs should stimulate new applications in many fields.  PBM and PPM nanoparticles were prepared by a precipitation technique (page 2403).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute a compound wherein a benzyl ring is substituted by a carbazolyl group, such as PBM or PPM taught by Adhikari, as a functionally equivalent fluorophore when the teaching of Adhikari is taken in view of JP 2016-199751.  Each of JP 2016-199751 are directed fluorescent organic nanoparticles.  One of ordinary skill in the art could have substituted one known fluorophore for the other and the result would have been predictable, that is preparation of a fluorescent nanoparticle for bioimaging applications.

Claim(s) 13, 14, 17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Augusto et al. (J. Mater. Chem., 2010, 20, p. 1192-1197) in view of Kumar (US 2016/0101386).
Augusto teaches encapsulation of pristine fullerene C70 in polymer nanoparticles with very low size polydispersity. We obtained water-dispersed polystyrene (PS) nanoparticles with diameters from 60 nm to 190 nm using a miniemulsion polymerization technique. Contrarily to pristine fullerenes, which are insoluble in most solvents and materials, the nanoparticles containing fullerene C70 (PS-C70) are stable in water and can be easily incorporated in different materials. When blended with polyacrylonitrile (PAN), a virtually oxygen-impermeable polymer, the PS-C70 nanoparticles show a strong temperature dependence of the thermally activated delayed fluorescence (TADF) intensity and lifetimes, even when exposed to air. This is the first fluorescence temperature sensor based on TADF that can operate in the presence of oxygen. Unlike other fluorescence temperature sensors, our sensor material is insensitive to oxygen, has emission lifetimes in the millisecond range, and shows a strong emission intensity increase when the temperature increases. This sensor exhibits a very broad sensitivity in a working range from −75 °C to at least 105 °C (based on fluorescence intensity), surpassing the performance of other temperature fluorescence sensors at high temperatures (abstract).
The unmodified fullerene C70 displays an outstanding TADF emission, and although other fullerenes (C60, C60 derivatives, and one C70 derivative) and other molecules (xanthene dyes, aromatic ketones and thiones, metal porphyrins, and aromatic hydrocarbons) also exhibit TADF, this is much weaker than that of C70.
The emulsion components included hexadecane, DVB, SDS (i.e. a surfactant); NaHCO3, deionized water, and KPS. The emulsion was sonicated for 12 min.
With regard to the limitation wherein the luminescent particles comprise a glassy host, it would have been obvious to one of ordinary skill in the art that the polystyrene matrix taught by Augusto would be considered to be a glassy matrix in view of Kumar.  One would have had a reasonable expectation of success in doing so because Kumar teaches that with regard to polymer nanocomposites, for adding strength or stiffness, a glassy polymer (e.g., polystyrene or a polyacetylene) may be used.  Accordingly a polystyrene matrix is considered to be within the scope of a glassy host material as claimed.  
With regard to claim 13 wherein the luminescent particles are produced by the production method of claim 1, such a limitation appears to be a product by process limitation, see MPEP 2113.  Product-by-process claims are not limited the manipulations of the recited steps, only the structure implied by the steps.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
With regard to claim 17, various TADF molecules are taught in Augosto.
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)..  
With regard to claim 20, with regard to the molar ratio of host material to surfactant, it would have been obvious to optimize the ratio of surfactant with the expectation of having an excess of host material based on the surface area of the particle.  Furthermore, differences in concentration or temperature will generally not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; or In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618